             Case 1:18-cv-02371-JEB Document 1 Filed 10/15/18 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

_______________________________________
 TEAMSTERS LOCAL 639 -- EMPLOYERS
 PENSION TRUST
 3130 Ames Place, NE
 Washington, DC 20018,

 and
                                                    Civil Action No.: 1:18-cv-2371
 THOMAS E. RATLIFF, PHILIP GILES,
 JOHN GIBSON, FORREST HARVEY,
 RAYMOND HOWARD, FRANK W.                               Additional Required Service under
 STEGMAN, AND ERIC D. WEISS, as                         29 U.S.C. § 1132(h) to:
 Trustees of the TEAMSTERS LOCAL 639 --
 EMPLOYERS-PENSION TRUST                                U.S. Department of Labor
 3130 Ames Place, NE                                    Attn: Assistant Solicitor
 Washington, DC 20018,                                    for Plan Benefits Security
                                                        200 Constitution Ave., N.W.
                  Plaintiffs,                           Washington, DC 20002

       vs.                                              U.S. Department of Treasury
                                                        Attn: Secretary of the Treasury
 YRC ENTERPRISE SERVICES, INC.                          1500 Pennsylvania Avenue, NW
 10990 Roe Avenue                                       Washington, D.C. 20220
 Overland Park, KS 66211

 Agent for Service:
 The Corporation Company, Inc.
 112 SW 7th Street, Suite 3C
 Topeka, KS 66603

             Defendant.
 ______________________________________


        COMPLAINT UNDER ERISA FOR DELINQUENT CONTRIBUTIONS,
                INTEREST, ATTORNEYS’ FEES AND COSTS

                                   Introduction, Jurisdiction, and Venue

       1.       This is a civil action brought by employee benefit plans, and by the Trustees of

those employee benefit plans, pursuant to Sections 502(a)(3), (d)(1), (g)(2) and 515 of the

Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§
              Case 1:18-cv-02371-JEB Document 1 Filed 10/15/18 Page 2 of 8



1132(a)(3), (d)(1), (g)(2) and 1145, and Section 301(a) of the Labor Management Relations Act

of 1947, as amended (“LMRA”), 29 U.S.C. § 185(a), to collect unpaid collectively bargained

contributions, interest, liquidated damages, and attorneys’ fees and costs owed by the Defendant.

         2.      Jurisdiction is conferred upon this Court by Sections 502(e) and (f) of ERISA, 29

U.S.C. § 1132(e) and (f), and Section 301(c) of the LMRA, 29 U.S.C. § 185(c). Jurisdiction also

lies under 28 U.S.C. § 1331.

         3.      Venue is proper under Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), as the

Teamsters Local 639 -- Employers Health and Pension Trusts are administered and located in this

District.

         4.      Pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h), a copy of this complaint

will be served upon the Secretary of Labor and the Secretary of Treasury by certified mail on or

about the date of filing.

                                              Parties

         5.      Plaintiff Teamsters Local 639 -- Employers Pension Trust (“Pension Fund”), is an

employee pension benefit plan within the meaning of Sections 3(2) and (3) of ERISA, 29 U.S.C.

§§ 1002(2), (3) and a multiemployer plan within the meaning of Section 3(37)(A) of ERISA, 29

U.S.C. § 1002(37)(A), established and maintained for the purpose of providing pension benefits

to covered employees of contributing Employers. The Pension Fund is and at all times herein has

been, a jointly administered trust fund established pursuant to Section 302(c)(5) of the LMRA, 29

U.S.C. § 186(c)(5). The Pension Fund is administered at 3130 Ames Place NE, Washington, DC

20018.

         6.      Plaintiff Trustees of the Pension Trust, Thomas E. Ratliff, Philip Giles, John

Gibson, Forrest Harvey, Raymond Howard, Frank W. Stegman, and Eric D. Weiss, are the duly



                                                  2
              Case 1:18-cv-02371-JEB Document 1 Filed 10/15/18 Page 3 of 8



authorized Trustees of the Pension Fund who administer the Pension Fund for the benefit of its

participants and beneficiaries. The Trustees are fiduciaries within the meaning of Section 3(21)(A)

of ERISA, 29 U.S.C. § 1002(21)(A), and are authorized and empowered to maintain this action.

        7.       Defendant YRC Enterprise Services, Inc. (“YRC”) is an “employer in an industry

affecting commerce” as defined in Sections 3(5), (9), (11), (12), (14) of ERISA, 29 U.S.C. §§

1002(5), (9), (11), and (12), and Sections 2(2), (6), and (7) of the LMRA, 29 U.S.C. §§ 152(2),

(6), and (7).

        8.       Upon information and belief, Defendant YRC is incorporated under the laws of the

state of Delaware and headquartered at 10990 Roe Avenue, Overland Park, KS 66211.

                                       Factual Background

        9.       At all relevant times, Teamsters Local Union No. 639 (the “Union”) has been the

exclusive collective bargaining representative for the Defendant’s covered employees.

        10.      At all relevant times, YRC was signatory to, and bound by, a collective bargaining

agreement (“CBA”) with the Union.

        11.      Pursuant to the CBA, YRC was required to contribute to the Pension Fund for each

hour worked by covered employees.

        12.      By submitting reports and contributions, YRC agreed to be bound by the Pension

Fund’s Agreement and Declaration of Trust (“Pension Fund’s Trust Agreement”). A true, correct,

and complete copy of the Pension Fund’s Trust Agreement is attached as Exhibit 1. Section 6.4 of

the Pension Fund’s Trust Agreement requires that contributions are to be paid with the appropriate

remittance report on or before the last day of the month following the month in which the hours

reported and contributed on were worked and shall be in the manner and form required by the

Trustees of the Pension Fund. Ex. 1, Section 6.4.



                                                  3
             Case 1:18-cv-02371-JEB Document 1 Filed 10/15/18 Page 4 of 8



       13.      Section 6.5 of the Pension Fund’s Trust Agreement provides that if a company fails

to make its required payments, the company is assessed monthly interest in the amount of 1.5% or

the prime rate, whichever is greater. Ex. 1, Section 6.5. Late payments are further assessed

liquidated damages in the amount of ten percent (10%) per month of the amount due. Ex. 1, Section

6.5. The Pension Fund’s Trust Agreement also provides that if any lawsuit is initiated to collect

delinquent contributions, the company is liable for all reasonable expenses incurred by the Pension

Fund, including but not limited to, attorneys’ fees and court costs, plus an additional liquidated

damage of ten percent (10%) per month on the amount due. Id.

       14.      Defendant is obligated to make contributions to the Pension Fund under the terms

of the CBA with the Union and pursuant to Section 515 of ERISA, 29 U.S.C. § 1145, which

provides that “[e]very employer who is obligated to make contributions to a multiemployer plan

under the terms of the plan or under the terms of a collectively bargained agreement, shall to the

extent not inconsistent with law, make such contributions in accordance with the terms and

conditions of such plan or such agreement.”

                       COUNT I – Delinquent Contributions to the Pension Fund
                             Pursuant to ERISA Sections 502 and 515

       15.      Plaintiffs re-allege and incorporate Paragraphs 1 through 14 herein.

       16.      This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1132(a)(3) and 1145.

       17.      Defendant has failed to timely remit all required contributions to the Pension Fund

for the period of August 2016 through July 2018, resulting in the assessment of interest and

liquidated damages.

       18.      Specifically, Defendant owes the Pension Fund $68,500.36 in contributions,

$16,818.18 in interest (calculated through September 13, 2018), and $13,700.07 in liquidated

                                                 4
             Case 1:18-cv-02371-JEB Document 1 Filed 10/15/18 Page 5 of 8



damages for the period of August 2016 through July 2018, as provided for by the Pension Fund’s

Trust Agreement. Interest continues to accrue on unpaid contributions until the date actually

received by the Pension Fund.

       19.      Prior to commencing this lawsuit, the Pension Fund contacted Defendant on

numerous occasions in an attempt to obtain the outstanding amounts owed. Defendant has failed

to make payment on the amounts due. To date, Defendant has failed to satisfy its obligations to

the Pension Fund, and pay the delinquent and unpaid contributions, or interest and liquidated

damages on the delinquent or previously late paid contributions.

       20.      Defendant’s continued failure to pay the amounts due has caused irreparable harm

to the Pension Fund’s participants in the form of loss of earnings and expenses of the Pension

Fund, endangered the eligibility of covered members’ pension benefits, and other harm.

Defendant’s failure and refusal to comply with its obligations creates an atmosphere in the industry

that encourages other employers to do the same.

       21.      Pursuant to Section 502(g) of ERISA, the Pension Fund is entitled to recover all

costs of this action from Defendant, including reasonable attorneys’ fees and court costs.

          COUNT II – Collection of Delinquent Contributions to the Pension Fund
                             Pursuant to LMRA Section 301

       22.      Plaintiffs reallege and incorporate Paragraphs 1 through 21.

       23.      This claim arises under Section 301(a) of the LMRA, 29 U.S.C. § 185(a).

       24.      Defendant is obligated, under the terms of the applicable CBAs, to provide

remittance reports and contributions to the Pension Fund on behalf of the Defendant’s employees.

Pursuant to the CBAs and its agreement to be bound by the Fund’s Trust Agreement, Defendant

is also obligated to pay interest and liquidated damages for the late payment of such contributions.




                                                  5
             Case 1:18-cv-02371-JEB Document 1 Filed 10/15/18 Page 6 of 8



       25.      By failing to timely pay contributions, Defendant is in breach of contract and owes

interest and liquidated damages on any unpaid or late paid contributions.

       26.      Plaintiffs, as third-party beneficiaries to the CBA between Defendants and the

Union, are entitled to recover owed contributions, interest, and liquidated damages in the amount

of $99,018.61 for Defendant’s breach of contract. Interest continues to accrue on any unpaid

contributions until the date actually received by the Pension Fund.

       27.      Pursuant to the CBAs and Defendant’s agreement to be bound by the Fund’s Trust

Agreement, Plaintiffs are also entitled to attorneys’ fees and costs.

       WHEREFORE, Plaintiffs respectfully request that the Court:

       1.       Declare that Defendant YRC is liable for delinquent contributions and interest owed

pursuant to the CBA, and the Trust Agreement of the Pension Fund, with interest accruing through

date of payment;

       2.       Declare that Defendant has breached the CBA with the Union by failing to remit

required contributions, interest, and liquidated damages to the Plaintiff Pension Fund;

       3.       Order Defendant to pay all unpaid contributions, interest, and liquidated damages

owed pursuant to the CBA, and the Trust Agreement of the Pension Fund, with interest accruing

through date of payment;

       4.       Enter judgment for Plaintiffs’ attorneys’ fees and costs, as required by the CBA,

the Trust Agreement, and Section 502(g) of ERISA;

       5.       Retain jurisdiction of this case pending compliance with its Orders; and

       6.       Grant such further relief as the Court may deem appropriate.




                                                  6
         Case 1:18-cv-02371-JEB Document 1 Filed 10/15/18 Page 7 of 8



                                    Respectfully Submitted,


                                        /s/ Diana M. Bardes_______
                                    Diana M. Bardes (DC Bar# 1010075)
                                    Mooney, Green, Saindon, Murphy & Welch P.C.
                                    1920 L Street, NW, Ste 400
                                    Washington, D.C. 20036
                                    (202) 783-0010
                                    dbardes@mooneygreen.com
                                    Counsel for the Plaintiffs

Date: October 15, 2018




                                       7
          Case 1:18-cv-02371-JEB Document 1 Filed 10/15/18 Page 8 of 8




                 CERTIFICATE OF SERVICE UNDER 29 U.S.C. § 1132(h)

I hereby certify that on this 12th day of October, 2018, a true and correct copy of the foregoing
COMPLAINT UNDER ERISA FOR DELINQUENT CONTRIBUTIONS, INTEREST,
ATTORNEYS FEES, AND COSTS was served via certified mail on:

       U.S. Department of Labor
       Attn: Assistant Solicitor for Plan Benefits Security
       200 Constitution Ave., N.W.
       Washington, DC 20002

       U.S. Department of Treasury
       Attn: Secretary of the Treasury
       1500 Pennsylvania Avenue, NW
       Washington, D.C. 20220


                                                        ____/s/ Diana M. Bardes______
                                                          Diana M. Bardes

October 15, 2018




                                                 8
